ﬂantteh ﬂaws {Euurt at gppeals

For the Seventh Circuit
Chicago, IL 60604

April 13, 2005
Before
Hon. RICHARD D. CUDAHY, Circuit Judge
Hon. FRANK H. EASTERBROOK, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2033

UNITED STATES OF AMERICA,

Plaintzﬂ—Appellee Appeal from the United
States District Court for the

Northern District of Illinois,
Eastern Division.

V.

DANIEL G. GRAP No. 03—CR—50038
Defendants—Appellees Philip G. Reinhard, Judge.

ORDER

The slip opinion for this case, dated March 25, 2005, is amended as follows. References
to “Miller” on page 13 are corrected to read “Grap”.